Case 19-06015-TLM          Doc 14   Filed 07/26/19 Entered 07/26/19 15:39:53         Desc Main
                                    Document     Page 1 of 1


                           UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO


  In Re:                                              Case No. 17-00450-TLM

  FARMERS GRAIN, LLC,                                 Chapter 7

           Debtor.


  NOAH G. HILLEN, Trustee,                            Adv. Pro. No. 19-06015-TLM

           Plaintiff,

  vs.

  PETERSON FARMS OF NYSSA, INC.,

           Defendant.


                        ORDER FOR PARTIAL DISMISSAL OF CLAIM

        Pursuant to the Stipulation for Partial Dismissal of Claim (Doc. 13), and for good cause

appearing, the claim of preference in the First Amended Complaint arising out of Check No. 9206

dated 02/17/2017 in the amount of $5,526.30 is hereby dismissed with prejudice.       All other

allegations and claims in the First Amended Complaint remain pending and unaltered by this

Order. ///end of text///

DATED: July 25, 2019


                                       _________________________
                                       TERRY L. MYERS
                                       U.S. BANKRUPTCY JUDGE

Submitted by Jed W. Manwaring
Attorney for Plaintiff Trustee



ORDER FOR PARTIAL DISMISSAL OF CLAIM
